Title: To Thomas Jefferson from George Wythe, 31 July 1801
From: Wythe, George
To: Jefferson, Thomas


               
                  G’ Wythe to Th’ Jefferson.
                  31 of July, 1801.
               
               Peter Tinsley, the brother of the officer, concerning a demand against whom i took the liberty to write a letter to thee not long since, apprehends, that the letter may make some impression thy mind unfavourable to the officer, and may produce a suspicion in others of some unjustifiable conduct in captain Tinsley. this i write for the purpose of declaring that i know of no such conduct; and that i could not learn, after inquirie, where he was, and knew not to whom, beside thyself, i could applie for information in what manner i might hope to obtain paiment of a demand on behalf of an old servant. farewell.
            